


110 HRES 1192 IH: Supporting the goals and ideals of World

U.S. House of Representatives
2008-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1192
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2008
			Mr. Honda (for
			 himself, Ms. Lee,
			 Mr. Towns,
			 Mr. Payne,
			 Mr. McNulty, and
			 Mr. Dent) submitted the following
			 resolution; which was referred to the Committee on Energy and
			 Commerce
		
		RESOLUTION
		Supporting the goals and ideals of World
		  Hepatitis Awareness Month.
	
	
		Whereas May is World Hepatitis Awareness Month;
		Whereas World Hepatitis Awareness Month is an opportunity
			 for the global hepatitis community to increase awareness of viral hepatitis and
			 alert a worldwide audience to risk factors and symptoms of this
			 infection;
		Whereas hepatitis B and C, often described as
			 silent killers, can both lead to cirrhosis, liver cancer, and
			 ultimately liver failure and death;
		Whereas in many cases, hepatitis can be cured or managed
			 using currently available treatments;
		Whereas around the world, an estimated 350,000,000 to
			 400,000,000 people worldwide are living with hepatitis B, and more than
			 180,000,000 people worldwide are infected with hepatitis C;
		Whereas in the United States, it is estimated that up to
			 2,000,000 people are chronically infected with hepatitis B, and an estimated
			 5,000,000 people are infected with hepatitis C;
		Whereas the United States Centers for Disease Control and
			 Prevention has identified Asian Americans, Pacific Islanders,
			 African-Americans, Native Americans, and Alaskan Natives, as having higher
			 rates of viral hepatitis in the United States;
		Whereas Asian Americans and Pacific Islanders account for
			 more than half of the chronic hepatitis B cases and half of the deaths
			 resulting from chronic hepatitis B infection;
		Whereas the chronic viral hepatitis disease burden in the
			 United States is greatly underestimated, with only approximately 200,000
			 patients being diagnosed with hepatitis B when the total adjusted prevalence is
			 approximately 2,000,000 people affected, and approximately 800,000 patients are
			 diagnosed with hepatitis C when the total adjusted prevalence is approximately
			 5,000,000 people affected;
		Whereas the impact of late diagnosis leads to increasing
			 need for liver transplants and increased prevalence of liver cancer, which is
			 the fastest growing type of cancer in incidence in the United States while
			 other types of cancer are declining in rate;
		Whereas there is a tremendous need for improving early
			 screening, diagnosis, and treatment that can prevent and control viral
			 hepatitis and protect personal and community health; and
		Whereas patient groups and governments around the world
			 have acknowledged the need for greater awareness of viral hepatitis and are
			 working together on events during World Hepatitis Awareness Month in order to
			 drive awareness and galvanize action by people who may be at risk: Now,
			 therefore, be it
		
	
		That the United States House of
			 Representatives—
			(1)supports the goals and ideals of World
			 Hepatitis Awareness Month;
			(2)calls upon the
			 people of the United States to observe the month with appropriate programs and
			 activities; and
			(3)supports raising
			 awareness of the consequences of untreated viral hepatitis and the urgency to
			 seek appropriate care as a serious public health issue.
			
